Citation Nr: 0118119	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-01 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania




THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for an 
acquired eye disorder.  

2.  Basic eligibility for nonservice-connected VA pension 
benefits.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from July 
15, 1975 to December 17, 1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the RO.  

The appellant testified at a personal hearing before the 
undersigned Member of the Board sitting in Washington, D.C. 
in April 2001.  



FINDINGS OF FACT

1.  In June 1987, the RO denied the appellant's original 
claim of service connection for an eye disorder, but he did 
not appeal in a timely fashion from that decision.  

2.  New evidence has been presented since the RO's June 1987 
decision which bears directly and substantially on the 
appellant's claim of service connection for an acquired eye 
disorder and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The Form DD-214 shows that the appellant served on active 
duty training from July to December 1975; other 
administrative personnel documents show that the he had 
subsequent service to February 1982 in the Army Reserve.

4.  The appellant is not shown to have had active service 
during a period of war.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
March 1987 decision to reopen the claim of service connection 
for service connection for an acquired eye disorder.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.104, 3.156 (2000).  

2.  The appellant is not shown to meet basic service 
eligibility requirements for nonservice-connected VA pension 
benefits.  38 U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.2, 3.3, 3.6, 
3.159(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  New and Material Evidence

The appellant had active duty training from July 1975 to 
December 1975.  

In March 1987, several years following his discharge from 
service, the appellant filed his original claim of service 
connection for an eye disorder.  At that time, the evidence 
of record included the service medical records and a May 1987 
VA examination report.  

In a June 1987 decision, the RO denied the claim of service 
connection for an eye disability based on a finding that the 
service medical records were negative for any evidence of any 
eye injury or disease.  Moreover, the RO found that the May 
1987 VA examination had only revealed findings of hyperopia 
astigmatism, but no evidence of the residuals of eye trauma 
or disease.  Finally, the RO indicated that the demonstrated 
hyperopia astigmatism was a constitutional or developmental 
abnormality, not subject to service connection.  The 
appellant was provided notice of his procedural and appellate 
rights; however he did not perfect his appeal.  

Accordingly, the June 1987 decision by the RO denying service 
connection for an eye disability is final.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.104 (2000).  

In October 1998, the RO denied the appellant's attempt to 
reopen his claim of service connection for an eye disability.  
The appellant timely appealed that determination.  In support 
of his claim of service connection, he submitted outpatient 
treatment records showing treatment in 1999 and 2000 for eye 
flashes followed by headaches.  

The appellant also has submitted documents showing a 
favorable decision of the Social Security Administration for 
disability benefits for a psychiatric disability.  Also 
submitted was a May 1993 letter from a private eye hospital 
which indicated that the appellant had been treated in 
November 1990 for staphylococcal hypersensitivity 
phlyctenular keratoconjunctivitis.  

In April 2001, the appellant testified at a personal hearing 
before the undersigned Member of the Board that he had 
experienced problems with his eyes since service, that his 
eyes were injured during basic training and that he had 
current eye disability as a result thereof.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

In this case, as noted hereinabove, the evidence added to the 
record since the June 1987 rating decision includes that of 
VA outpatient treatment records from 1999 and 2000, the 
appellant's personal hearing testimony and the submitted 
records from the Social Security Administration.  

The Board finds, assuming the credibility of the recent 
evidence as required by Justus, that the appellant has 
submitted new and material evidence.  The additional evidence 
is certainly new, as it was not of record at the time of the 
March 1987 decision.  

Furthermore, the evidence is material as to question of 
service connection in that the evidence shows that the 
appellant now suffers from an acquired eye disorder.  

Thus, this evidence is relevant and probative as to the issue 
at hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2000).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The Board is cognizant of the fact that the RO has not 
considered the issue of whether new and material evidence has 
been submitted in light of the new law.  However, as the 
Board's decision to this extent is favorable, the appellant 
is not prejudiced by the Board's deciding the issue in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  




II.  Pension Eligibility

VA regulations provide that a veteran of any period of war, 
who becomes permanently and totally disabled due to non-
service-connected disability not the result of their own 
willful misconduct, is entitled to a pension.  38 U.S.C.A. 
§ 1521(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.3 (2000).  

The veteran must have served in the active military, naval or 
air service:  (1) for at least ninety days during a period of 
war; or (2) during a period of war and was discharged or 
released from service for a service-connected disability; or 
(3) for at least ninety consecutive days which began or ended 
during a period of war; or (4) for an aggregate of at least 
ninety days in two or more separate periods of service during 
more than one period of war.  Id.; 38 U.S.C.A. § 1521(j) 
(West 1991 & Supp. 2000).  

The phrase "active military, naval, or air service" is 
defined as meaning either active duty, active duty for 
training (if the veteran became disabled or died from disease 
or injury incurred in or aggravated in the line of duty), or 
inactive duty training (if the veteran became disabled or 
died from an injury incurred or aggravated in the line of 
duty).  38 U.S.C.A. § 101(24) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.6 (2000).  

Additionally, the phrase "active duty" is defined as full-
time duty in the Armed Forces, which is not defined as 
"active duty for training."  38 U.S.C.A. § 101(21)(A) (West 
1991 & Supp. 2000).  "Active duty for training" is full-
time duty in the Armed Forces performed by Reserves for 
training purposes.  38 U.S.C.A. § 101(22)(A) (West 1991 & 
Supp. 2000).  Finally, "inactive duty for training" means 
any duty prescribed for Reserves which is not full-time 
(e.g., voluntary training and maintenance duties of their 
assigned units).  38 U.S.C.A. § 101(23) (West 1991 & Supp. 
2000).  

The threshold question that must be resolved in this appeal 
is whether the appellant served at least ninety days of 
active military duty, rather than active duty for training 
(i.e., full time duty as a Reserve for training) during a 
period of war.  The relevant "period of war" is the Vietnam 
era, beginning August 5, 1964 and ending May 7, 1975.  
38 U.S.C.A. § 101(11) and (29)(B) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.2(f) (2000).  

In this case, the evidence shows that the appellant served on 
active duty for training from July 1975 to December 1975.  
This period of service commenced after the Vietnam era period 
of war ended.  This period of active duty for training 
includes neither a period of war, as defined by 38 U.S.C.A. 
§ 101(6)-(11), nor a day on which a period of war began or 
ended.  

Therefore, the demonstrated period of active duty training 
beginning in July 1975 to December 1975 or any subsequent 
active or inactive duty for training in connection with his 
Reserve service cannot meet the basic eligibility 
requirements for VA pension benefits under the provisions of 
38 U.S.C.A. § 1521.  

A claim by a claimant whose service department records fail 
to show threshold eligibility lacks legal merit or legal 
entitlement and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition, as noted hereinabove, the Board notes that on 
November 9, 2000, the President signed H.R. 4864, the 
"Veterans Claims Assistance Act of 2000."  The purpose of 
this bill is to reverse the decision of the U.S. Court of 
Appeals for Veterans Claims in Morton v. West, which held 
that the Secretary had no authority to provide assistance to 
a claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the appellant's claim for VA 
pension.  However, a review of the record by the Board at 
this time shows that he has been notified as to what is 
needed to support his claim and had been provided with an 
opportunity to provide any such information.  As such, the 
Board finds that no further assistance in developing the 
facts pertinent to his claim is required.  

In consideration of the foregoing, the Board finds that the 
appellant's service does not meet the threshold requirements 
for basic eligibility for VA pension benefits.  Therefore, as 
his claim lacks legal merit, the appeal must be denied.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for an acquired eye disorder, the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.  

Basic eligibility to nonservice-connected VA pension benefits 
is denied.  



REMAND

In view of the above determination that the appellant's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

At the outset, the Board again points out that on November 9, 
2000, the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the Court in Morton v. West, which 
held that the Secretary had no authority to provide 
assistance to a claimant whose claim was not "well 
grounded."  The bill also establishes a number of procedural 
requirements for VA in dealing with claims for benefits.  

The appellant should be asked in this regard to submit 
competent evidence to support these assertions that he 
suffers from current acquired eye disability due to disease 
or injury that was incurred in or aggravated by service.  

The Board finds that the appellant should be afforded a VA 
examination to include an opinion as to the likely etiology 
of the claimed eye disorder.  In addition, any other 
pertinent medical records should be obtained for review by 
the examiner in connection with the examination.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (2000).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the appellant in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
claimed eye disorder, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  Once obtained, all records must 
be associated with the claims folder.  
All VA records pertaining to the 
appellant that have not been previously 
secured should be obtained and associated 
with the claims file.  The RO should also 
afford him an opportunity to provide 
additional argument and information to 
support his application for benefits.  
This should include asking him to provide 
all competent evidence to support his 
assertions that he suffers from current 
acquired eye disability due to disease or 
injury that was incurred in or aggravated 
by service.  The appellant should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO then should schedule the 
appellant for a VA examination to 
determine the current nature and the 
likely etiology of the claimed eye 
condition.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the appellant and record a full 
clinical history referable to the claimed 
eye disorder.  Based on his/her review of 
the case, the examiner should provide an 
opinion, with adequate rationale, as to 
the likelihood that the appellant has 
current acquired eye disability due to 
disease or injury that was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claims of service connection for an eye 
disability based on the evidentiary record 
in its entirety.  The RO in this regard 
must ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If any 
benefit sought on appeal remains denied, 
then the appellant and his representative 
should be provided with a Supplemental 
Statement of Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate consideration.  

The appellant need take no action until he is further 
informed, but he may furnish additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



